Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 1 of 51 PageID #: 81



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 KOON CHUN HING KEE SOY & SAUCE
 FACTORY, LTD,
                        Plaintiff,
                                                         Case No. 1:19-cv-02026
        v.
                                                         ANSWER AND JURY DEMAND
 JESSICA YANG a/k/a YANG XIAO GENG
 a/k/a JESSICA QIAO, YI Q. ZHAN a/k/a YI
 QIANG ZHAN a/k/a JIMMY ZHAN, STAR
 MARK MANAGEMENT, INC., GREAT
 MARK CORPORATION, GREAT
 KINGSLAND, INC., G.K EXOTIC, INC., EZ
 FANTASY, INC., BEAUTY LOVER
 EXPRESS, INC., and, JOHNSON STORAGE,
 INC.,
                        Defendants.


       Defendants JESSICA YANG a/k/a YANG XIAO GENG a/k/a JESSICA QIAO

(hereinafter, “Defendant Yang”), YI Q. ZHAN a/k/a YI QIANG ZHAN a/k/a JIMMY ZHAN

(hereinafter, “Defendant Zhan”), STAR MARK MANAGEMENT, INC. (hereinafter, “Defendant

Star Mark”), GREAT MARK CORPORATION (hereinafter, “Defendant Great Mark”), GREAT

KINGSLAND INC. (hereinafter, “Defendant Great Kingsland”), G.K EXOTIC, INC. (hereinafter,

“Defendant G.K Exotic”), EZ FANTASY, INC. (hereinafter, “Defendant EZ Fantasy”), and

JOHNSON STORAGE, INC. (hereinafter, “Defendant Johnson Storage”) (collectively,

“Represented Defendants”), by and through their attorneys, Jones Law Firm, P.C., as and for their

Answer to the Complaint filed by KOON CHUN HING KEE SOY & SAUCE FACTORY, LTD

(hereinafter, “Plaintiff”), hereby respond as follows:




                                                 1
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 2 of 51 PageID #: 82



                                JURISDICTION AND VENUE

       1.      The allegations set forth in paragraph 1 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

       2.      The allegations set forth in paragraph 2 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

       3.      The allegations set forth in paragraph 3 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

       4.      The allegations set forth in paragraph 4 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

       5.      The allegations set forth in paragraph 5 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

                                         THE PARTIES

       6.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 6 of the Complaint.

       7.      Admit the allegations set forth in paragraph 7 of the Complaint.

       8.      Admit the allegations set forth in paragraph 8 of the Complaint.

       9.      Admit the allegations set forth in paragraph 9 of the Complaint.

       10.     Admit the allegations set forth in paragraph 10 of the Complaint.

       11.     Admit the allegations set forth in paragraph 11 of the Complaint.

                                                 2
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 3 of 51 PageID #: 83



       12.     Admit the allegations set forth in paragraph 12 of the Complaint.

       13.     Admit the allegations set forth in paragraph 13 of the Complaint.

       14.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 14 of the Complaint.

       15.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 15 of the Complaint.

       16.     The allegations set forth in paragraph 16 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

       17.     Deny the allegations set forth in paragraph 17 of the Complaint.

       18.     Deny the allegations set forth in paragraph 18 of the Complaint.

                            FACTS COMMON TO ALL CLAIMS

       19.     Admit the allegations set forth in paragraph 19 of the Complaint.

       20.     Admit the allegations set forth in paragraph 20 of the Complaint.

       21.     Admit the allegations set forth in paragraph 21 of the Complaint.

       22.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 22 of the Complaint.

       23.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 23 of the Complaint.

       24.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 24 of the Complaint.

       25.     Deny the allegations set forth in paragraph 25 of the Complaint.

       26.     Deny the allegations set forth in paragraph 26 of the Complaint.



                                                3
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 4 of 51 PageID #: 84



       27.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 27 of the Complaint.

       28.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 28 of the Complaint.

       29.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 29 of the Complaint.

       30.     Admit the allegations set forth in paragraph 30 of the Complaint.

       31.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 31 of the Complaint.

       32.     The allegations set forth in paragraph 32 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

                   YANG AND ZHAN’S HOME AND CREDIT LINE(S)

       33.     Deny the allegations set forth in paragraph 33 of the Complaint.

       34.     Deny the allegations set forth in paragraph 34 of the Complaint.

       35.     Deny the allegations set forth in paragraph 35 of the Complaint.

       36.     Deny the allegations set forth in paragraph 36 of the Complaint.

       37.     Deny the allegations set forth in paragraph 37 of the Complaint.

       38.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 38 of the Complaint.

       39.     Deny the allegations set forth in paragraph 39 of the Complaint.

       40.     Deny the allegations set forth in paragraph 40 of the Complaint.

       41.     Deny the allegations set forth in paragraph 41 of the Complaint.

       42.     Deny the allegations set forth in paragraph 42 of the Complaint.

                                                4
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 5 of 51 PageID #: 85



       43.     Deny the allegations set forth in paragraph 43 of the Complaint.

       44.     Deny the allegations set forth in paragraph 44 of the Complaint.

       45.     Deny the allegations set forth in paragraph 45 of the Complaint.

       46.     Deny the allegations set forth in paragraph 46 of the Complaint.

       47.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 47 of the Complaint.

       48.     Neither admits nor denies the allegations set forth in paragraph 48 of the Complaint

inasmuch as said paragraph does not contain any allegations which require Represented

Defendants to respond.

       49.     The allegations set forth in paragraph 49 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

       50.     Deny the allegations set forth in paragraph 50 of the Complaint.

       51.     Deny the allegations set forth in paragraph 51 of the Complaint.

       52.     Deny the allegations set forth in paragraph 52 of the Complaint.

                RELATIONSHIPS IN AND TO BUSINESS AND ENTITIES

                            STAR MARK MANAGEMENT, INC.

       53.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in paragraph 53 of the Complaint.

       54.     Deny the allegations set forth in paragraph 54 of the Complaint.

       55.     Deny the allegations set forth in paragraph 55 of the Complaint.

       56.     Admit the allegations set forth in paragraph 56 of the Complaint.

       57.     Deny the allegations set forth in paragraph 57 of the Complaint.

       58.     Deny the allegations set forth in paragraph 58 of the Complaint.

                                                5
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 6 of 51 PageID #: 86



      59.    Deny the allegations set forth in paragraph 59 of the Complaint.

      60.    Deny the allegations set forth in paragraph 60 of the Complaint.

      61.    Deny the allegations set forth in paragraph 61 of the Complaint.

      62.    Deny the allegations set forth in paragraph 62 of the Complaint.

      63.    Deny the allegations set forth in paragraph 63 of the Complaint.

      64.    The allegations set forth in paragraph 64 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      65.    The allegations set forth in paragraph 65 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      66.    The allegations set forth in paragraph 66 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      67.    Deny the allegations set forth in paragraph 67 of the Complaint.

      68.    The allegations set forth in paragraph 68 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      69.    Deny the allegations set forth in paragraph 69 of the Complaint.

      70.    Deny the allegations set forth in paragraph 70 of the Complaint.

      71.    Deny the allegations set forth in paragraph 71 of the Complaint.

      72.    Deny the allegations set forth in paragraph 72 of the Complaint.

      73.    Deny the allegations set forth in paragraph 73 of the Complaint.

      74.    Admit the allegations set forth in paragraph 74 of the Complaint.

                                              6
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 7 of 51 PageID #: 87



GREAT KINGSLAND

      75.    Admit the allegations set forth in paragraph 75 of the Complaint.

      76.    Deny the allegations set forth in paragraph 76 of the Complaint.

      77.    Deny the allegations set forth in paragraph 77 of the Complaint.

      78.    Deny the allegations set forth in paragraph 78 of the Complaint.

      79.    Deny the allegations set forth in paragraph 79 of the Complaint.

      80.    Deny the allegations set forth in paragraph 80 of the Complaint.

      81.    Deny the allegations set forth in paragraph 81 of the Complaint.

      82.    Deny the allegations set forth in paragraph 82 of the Complaint.

      83.    Deny the allegations set forth in paragraph 83 of the Complaint.

      84.    Deny the allegations set forth in paragraph 84 of the Complaint.

      85.    Admit the allegations set forth in paragraph 85 of the Complaint.

      86.    Deny the allegations set forth in paragraph 86 of the Complaint.

      87.    Deny the allegations set forth in paragraph 87 of the Complaint.

      88.    Deny the allegations set forth in paragraph 88 of the Complaint.

      89.    Deny the allegations set forth in paragraph 89 of the Complaint.

      90.    The allegations set forth in paragraph 90 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      91.    The allegations set forth in paragraph 91 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.




                                              7
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 8 of 51 PageID #: 88



      92.    The allegations set forth in paragraph 92 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      93.    The allegations set forth in paragraph 93 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      94.    Deny the allegations set forth in paragraph 94 of the Complaint.

      95.    The allegations set forth in paragraph 95 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      96.    Deny the allegations set forth in paragraph 96 of the Complaint.

      97.    Deny the allegations set forth in paragraph 97 of the Complaint.

      98.    Deny the allegations set forth in paragraph 98 of the Complaint.

      99.    Deny the allegations set forth in paragraph 99 of the Complaint.

      100.   Deny the allegations set forth in paragraph 100 of the Complaint.

      101.   Deny the allegations set forth in paragraph 101 of the Complaint.

      102.   Deny the allegations set forth in paragraph 102 of the Complaint.

      103.   Admit the allegations set forth in paragraph 103 of the Complaint.

GREAT MARK

      104.   Admit the allegations set forth in paragraph 104 of the Complaint.

      105.   Admit the allegations set forth in paragraph 105 of the Complaint.

      106.   Admit the allegations set forth in paragraph 106 of the Complaint.

      107.   Deny the allegations set forth in paragraph 107 of the Complaint.

      108.   Deny the allegations set forth in paragraph 108 of the Complaint.

                                              8
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 9 of 51 PageID #: 89



      109.   Deny the allegations set forth in paragraph 109 of the Complaint.

      110.   Deny the allegations set forth in paragraph 110 of the Complaint.

      111.   Deny the allegations set forth in paragraph 111 of the Complaint.

      112.   Deny the allegations set forth in paragraph 112 of the Complaint.

      113.   Deny the allegations set forth in paragraph 113 of the Complaint.

      114.   Deny the allegations set forth in paragraph 114 of the Complaint.

      115.   Deny the allegations set forth in paragraph 115 of the Complaint.

      116.   The allegations set forth in paragraph 116 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      117.   The allegations set forth in paragraph 117 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      118.   Deny the allegations set forth in paragraph 118 of the Complaint.

      119.   Deny the allegations set forth in paragraph 119 of the Complaint.

      120.   Deny the allegations set forth in paragraph 120 of the Complaint.

      121.   The allegations set forth in paragraph 121 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      122.   Deny the allegations set forth in paragraph 122 of the Complaint.

      123.   The allegations set forth in paragraph 123 of the Complaint constitute legal

conclusions which require neither an admission nor a denial, but if a response is required

Represented Defendants deny them.

      124.   Deny the allegations set forth in paragraph 124 of the Complaint.

                                              9
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 10 of 51 PageID #: 90



       125.   Deny the allegations set forth in paragraph 125 of the Complaint.

       126.   Deny the allegations set forth in paragraph 126 of the Complaint.

       127.   Deny the allegations set forth in paragraph 127 of the Complaint.

       128.   Deny the allegations set forth in paragraph 128 of the Complaint.

       129.   Deny the allegations set forth in paragraph 129 of the Complaint.

       130.   Deny the allegations set forth in paragraph 130 of the Complaint.

       131.   Deny the allegations set forth in paragraph 131 of the Complaint.

 EZ FANTASY

       132.   Admit the allegations set forth in paragraph 132 of the Complaint.

       133.   Admit the allegations set forth in paragraph 133 of the Complaint.

       134.   Deny the allegations set forth in paragraph 134 of the Complaint.

       135.   Deny the allegations set forth in paragraph 135 of the Complaint.

       136.   Deny the allegations set forth in paragraph 136 of the Complaint.

       137.   Deny the allegations set forth in paragraph 137 of the Complaint.

       138.   Deny the allegations set forth in paragraph 138 of the Complaint.

       139.   Deny the allegations set forth in paragraph 139 of the Complaint.

       140.   Deny the allegations set forth in paragraph 140 of the Complaint.

       141.   Deny the allegations set forth in paragraph 141 of the Complaint.

       142.   Deny the allegations set forth in paragraph 142 of the Complaint.

       143.   The allegations set forth in paragraph 143 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.




                                              10
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 11 of 51 PageID #: 91



       144.   The allegations set forth in paragraph 144 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       145.   The allegations set forth in paragraph 145 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       146.   Deny the allegations set forth in paragraph 146 of the Complaint.

       147.   The allegations set forth in paragraph 147 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       148.   Deny the allegations set forth in paragraph 148 of the Complaint.

       149.   Deny the allegations set forth in paragraph 149 of the Complaint.

       150.   Deny the allegations set forth in paragraph 150 of the Complaint.

       151.   Deny the allegations set forth in paragraph 151 of the Complaint.

       152.   Deny the allegations set forth in paragraph 152 of the Complaint.

       153.   Deny the allegations set forth in paragraph 153 of the Complaint.

       154.   Deny the allegations set forth in paragraph 154 of the Complaint.

 G.K EXOTIC

       155.   Deny the allegations set forth in paragraph 155 of the Complaint.

       156.   Deny the allegations set forth in paragraph 156 of the Complaint.

       157.   Deny the allegations set forth in paragraph 157 of the Complaint.

       158.   Deny the allegations set forth in paragraph 158 of the Complaint.

       159.   Deny the allegations set forth in paragraph 159 of the Complaint.

       160.   Deny the allegations set forth in paragraph 160 of the Complaint.

                                              11
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 12 of 51 PageID #: 92



        161.    Deny the allegations set forth in paragraph 161 of the Complaint.

        162.    Deny the allegations set forth in paragraph 162 of the Complaint.

        163.    Deny the allegations set forth in paragraph 163 of the Complaint.

        164.    Deny the allegations set forth in paragraph 164 of the Complaint.

        165.    The allegations set forth in paragraph 165 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        166.    The allegations set forth in paragraph 166 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        167.    Deny the allegations set forth in paragraph 167 of the Complaint.

        168.    The allegations set forth in paragraph 168 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        169.    Deny the allegations set forth in paragraph 169 of the Complaint.

        170.    The allegations set forth in paragraph 170 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        171.    Deny the allegations set forth in paragraph 171 of the Complaint.

        172.    Admit the allegations set forth in paragraph 172 of the Complaint.

 BEAUTY LOVER

        173.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 173 of the Complaint.



                                                12
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 13 of 51 PageID #: 93



        174.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 174 of the Complaint.

        175.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 175 of the Complaint.

        176.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 176 of the Complaint.

        177.    Deny the allegations set forth in paragraph 177 of the Complaint.

        178.    Deny the allegations set forth in paragraph 178 of the Complaint.

        179.    Deny the allegations set forth in paragraph 179 of the Complaint.

        180.    Deny the allegations set forth in paragraph 180 of the Complaint.

        181.    The allegations set forth in paragraph 181 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        182.    The allegations set forth in paragraph 182 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        183.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 183 of the Complaint.

        184.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 184 of the Complaint.

        185.    The allegations set forth in paragraph 185 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        186.    Deny the allegations set forth in paragraph 186 of the Complaint.

                                                13
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 14 of 51 PageID #: 94



        187.    The allegations set forth in paragraph 187 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        188.    Deny the allegations set forth in paragraph 188 of the Complaint.

        189.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 189 of the Complaint.

 JOHNSON STORAGE INC.

        190.    Neither admits nor denies the allegations set forth in paragraph 190 of the

 Complaint inasmuch as said paragraph does not contain any allegations which require Represented

 Defendants to respond.

        191.    Deny the allegations set forth in paragraph 191 of the Complaint.

        192.    Deny the allegations set forth in paragraph 192 of the Complaint.

        193.    Deny the allegations set forth in paragraph 193 of the Complaint.

        194.    Deny the allegations set forth in paragraph 194 of the Complaint.

        195.    Deny the allegations set forth in paragraph 195 of the Complaint.

        196.    The allegations set forth in paragraph 196 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        197.    The allegations set forth in paragraph 197 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        198.    The allegations set forth in paragraph 198 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                                                14
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 15 of 51 PageID #: 95



       199.   Deny the allegations set forth in paragraph 199 of the Complaint.

       200.   The allegations set forth in paragraph 200 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       201.   Deny the allegations set forth in paragraph 201 of the Complaint.

  TRANSFERS OF MONEY BETWEEN PERSONS AND ENTITIES ZHAN AND YANG
            JOINT MONIES INTO KINGSLAND INTERNATIONAL

       202.   Deny the allegations set forth in paragraph 202 of the Complaint.

       203.   Deny the allegations set forth in paragraph 203 of the Complaint.

       204.   Deny the allegations set forth in paragraph 204 of the Complaint.

      WASHINGTON MUTUAL CREDIT LINE MONIES TO AND FROM GREAT
                           KINGSLAND

       205.   Deny the allegations set forth in paragraph 205 of the Complaint.

       206.   Deny the allegations set forth in paragraph 206 of the Complaint.

       207.   Deny the allegations set forth in paragraph 207 of the Complaint.

       208.   Deny the allegations set forth in paragraph 208 of the Complaint.

       209.   Deny the allegations set forth in paragraph 209 of the Complaint.

       210.   Deny the allegations set forth in paragraph 210 of the Complaint.

       211.   Deny the allegations set forth in paragraph 211 of the Complaint.

       212.   Deny the allegations set forth in paragraph 212 of the Complaint.

 GREAT KINGSLAND MONIES WITHDRAWN BY YANG

       213.   Deny the allegations set forth in paragraph 213 of the Complaint.

       214.   Deny the allegations set forth in paragraph 214 of the Complaint.

 GREAT KINGSLAND MONIES TO AND FROM BEAUTY LOVER

       215.   Deny the allegations set forth in paragraph 215 of the Complaint.

                                              15
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 16 of 51 PageID #: 96



        216.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 216 of the Complaint.

        217.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 217 of the Complaint.

        218.    Deny the allegations set forth in paragraph 218 of the Complaint.

 GREAT KINGSLAND MONIES COMMINGLED WITH G.K EXOTIC

        219.    Deny the allegations set forth in paragraph 219 of the Complaint.

        220.    Deny the allegations set forth in paragraph 220 of the Complaint.

 YANG MONIES INTO AND OUT OF GREAT KINGSLAND

        221.    Deny the allegations set forth in paragraph 221 of the Complaint.

        222.    Deny the allegations set forth in paragraph 222 of the Complaint.

        223.    Deny the allegations set forth in paragraph 223 of the Complaint.

 YANG AND ZHAN MONIES INTO STAR MARK

        224.    Deny the allegations set forth in paragraph 224 of the Complaint.

        225.    Deny the allegations set forth in paragraph 225 of the Complaint.

  WASHINGTON MUTUAL CREDIT LINE MONIES TO AND FROM GREAT MARK

        226.    Deny the allegations set forth in paragraph 226 of the Complaint.

 GREAT MARK MONEY TO ZHAN

        227.    Deny the allegations set forth in paragraph 227 of the Complaint.

        228.    Deny the allegations set forth in paragraph 228 of the Complaint.

 GREAT MARK MONEY TO CASH: ZHAN

        229.    Deny the allegations set forth in paragraph 229 of the Complaint.

        230.    Deny the allegations set forth in paragraph 230 of the Complaint.

        231.    Deny the allegations set forth in paragraph 231 of the Complaint.

                                                16
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 17 of 51 PageID #: 97



      232.   Deny the allegations set forth in paragraph 232 of the Complaint.

      233.   Deny the allegations set forth in paragraph 233 of the Complaint.

      234.   Deny the allegations set forth in paragraph 234 of the Complaint.

      235.   Deny the allegations set forth in paragraph 235 of the Complaint.

 GREAT MARK MONEY TO CASH: YANG

      236.   Deny the allegations set forth in paragraph 236 of the Complaint.

      237.   Deny the allegations set forth in paragraph 237 of the Complaint.

      238.   Deny the allegations set forth in paragraph 238 of the Complaint.

      239.   Deny the allegations set forth in paragraph 239 of the Complaint.

      240.   Deny the allegations set forth in paragraph 240 of the Complaint.

      241.   Deny the allegations set forth in paragraph 241 of the Complaint.

 YANG AND ZHAN JOINT BANK ACCOUNT MONEY TO G.K

      242.   Deny the allegations set forth in paragraph 242 of the Complaint.

      243.   Deny the allegations set forth in paragraph 243 of the Complaint.

      244.   Deny the allegations set forth in paragraph 244 of the Complaint.

 GREAT MARK MONEY TO G.K EXOTIC

      245.   Deny the allegations set forth in paragraph 245 of the Complaint.

      246.   Deny the allegations set forth in paragraph 246 of the Complaint.

 MONIES INTO AND OUT OF STORAGE INC.

      247.   Admit the allegations set forth in paragraph 247 of the Complaint.

      248.   Deny the allegations set forth in paragraph 248 of the Complaint.

      249.   Deny the allegations set forth in paragraph 249 of the Complaint.

      250.   Deny the allegations set forth in paragraph 250 of the Complaint.

             OFFICE CONDOMINIUM PURCHASED IN YANG’S NAME

                                             17
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 18 of 51 PageID #: 98



        251.    Deny the allegations set forth in paragraph 251 of the Complaint.

        252.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 252 of the Complaint.

        253.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 253 of the Complaint.

        254.    Deny the allegations set forth in paragraph 254 of the Complaint.

        255.    Deny the allegations set forth in paragraph 255 of the Complaint.

        256.    Deny the allegations set forth in paragraph 256 of the Complaint.

        257.    Deny the allegations set forth in paragraph 257 of the Complaint.

        258.    Deny the allegations set forth in paragraph 258 of the Complaint.

                     AS AND FOR A FIRST CAUSE OF ACTION
 (Declaratory Judgment Great Kingsland is Successor/Mere Continuation Company of Star
                               Mark Management Inc.)

        259.    In response to the allegations set forth in paragraph 259 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 258 of the Complaint as if

 each were fully set forth herein.

        260.    Deny the allegations set forth in paragraph 260 of the Complaint.

        261.    Deny the allegations set forth in paragraph 261 of the Complaint.

        262.    Deny the allegations set forth in paragraph 262 of the Complaint.

        263.    Deny the allegations set forth in paragraph 263 of the Complaint.

        264.    Deny the allegations set forth in paragraph 264 of the Complaint.

        265.    Deny the allegations set forth in paragraph 265 of the Complaint.

        266.    The allegations set forth in paragraph 266 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                                                18
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 19 of 51 PageID #: 99



        267.    The allegations set forth in paragraph 267 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        268.    The allegations set forth in paragraph 268 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR A SECOND CAUSE OF ACTION
     (Declaratory Judgment G.K Exotic is the Alter Ego/Successor/Mere Continuation of
                                   GREAT MARK)

        269.    In response to the allegations set forth in paragraph 269 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 268 of the Complaint as if

 each were fully set forth herein.

        270.    Deny the allegations set forth in paragraph 270 of the Complaint.

        271.    Deny the allegations set forth in paragraph 271 of the Complaint.

        272.    Deny the allegations set forth in paragraph 272 of the Complaint.

        273.    Deny the allegations set forth in paragraph 273 of the Complaint.

        274.    The allegations set forth in paragraph 274 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        275.    The allegations set forth in paragraph 275 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                    AS AND FOR A THIRD CAUSE OF ACTION
 (Declaratory Judgment G.K Exotic is the Alter Ego/Successor/Mere Continuation of Great
                                       Kingsland.)



                                                19
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 20 of 51 PageID #: 100



        276.    In response to the allegations set forth in paragraph 276 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 275 of the Complaint as if

 each were fully set forth herein.

        277.    Deny the allegations set forth in paragraph 277 of the Complaint.

        278.    Deny the allegations set forth in paragraph 278 of the Complaint.

        279.    Deny the allegations set forth in paragraph 279 of the Complaint.

        280.    Deny the allegations set forth in paragraph 280 of the Complaint.

        281.    The allegations set forth in paragraph 281 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        282.    The allegations set forth in paragraph 282 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                    AS AND FOR A FOURTH CAUSE OF ACTION
    (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of
                                  GREAT MARK)

        283.     In response to the allegations set forth in paragraph 283 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 282 of the Complaint as if

 each were fully set forth herein.

        284.    Deny the allegations set forth in paragraph 284 of the Complaint.

        285.    Deny the allegations set forth in paragraph 285 of the Complaint.

        286.    Deny the allegations set forth in paragraph 286 of the Complaint.

        287.    Deny the allegations set forth in paragraph 287 of the Complaint.




                                                20
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 21 of 51 PageID #: 101



        288.    The allegations set forth in paragraph 288 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        289.    The allegations set forth in paragraph 289 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR A FIFTH CAUSE OF ACTION
  (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of G.K
                                         Exotic)

        290.    In response to the allegations set forth in paragraph 290 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 289 of the Complaint as if

 each were fully set forth herein.

        291.    Deny the allegations set forth in paragraph 291 of the Complaint.

        292.    Deny the allegations set forth in paragraph 292 of the Complaint.

        293.    Deny the allegations set forth in paragraph 293 of the Complaint.

        294.    Deny the allegations set forth in paragraph 294 of the Complaint.

        295.    The allegations set forth in paragraph 295 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        296.    The allegations set forth in paragraph 296 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR A SIXTH CAUSE OF ACTION
 (Declaratory Judgment EZ Fantasy is the Alter Ego/Successor/Mere Continuation of Great
                                       Kingsland)



                                                21
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 22 of 51 PageID #: 102



        297.    In response to the allegations set forth in paragraph 297 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 296 of the Complaint as if

 each were fully set forth herein.

        298.    Deny the allegations set forth in paragraph 298 of the Complaint.

        299.    Deny the allegations set forth in paragraph 299 of the Complaint.

        300.    Deny the allegations set forth in paragraph 300 of the Complaint.

        301.    Deny the allegations set forth in paragraph 301 of the Complaint.

        302.    The allegations set forth in paragraph 302 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        303.    The allegations set forth in paragraph 303 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR A SEVENTH CAUSE OF ACTION
      (Pierce the Corporate Veil of GREAT KINGSLAND to attach liability to YANG)

        304.    In response to the allegations set forth in paragraph 304 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 303 of the Complaint as if

 each were fully set forth herein.

        305.    Deny the allegations set forth in paragraph 305 of the Complaint.

        306.    Deny the allegations set forth in paragraph 306 of the Complaint.

        307.    Deny the allegations set forth in paragraph 307 of the Complaint.

        308.    Deny the allegations set forth in paragraph 308 of the Complaint.

        309.    Deny the allegations set forth in paragraph 309 of the Complaint.

        310.    Deny the allegations set forth in paragraph 310 of the Complaint.

        311.    Deny the allegations set forth in paragraph 311 of the Complaint.
                                                22
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 23 of 51 PageID #: 103



       312.   Deny the allegations set forth in paragraph 312 of the Complaint.

       313.   Deny the allegations set forth in paragraph 313 of the Complaint.

       314.   Deny the allegations set forth in paragraph 314 of the Complaint.

       315.   The allegations set forth in paragraph 315 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       316.   The allegations set forth in paragraph 316 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       317.   Deny the allegations set forth in paragraph 317 of the Complaint.

       318.   Deny the allegations set forth in paragraph 318 of the Complaint.

       319.   Deny the allegations set forth in paragraph 319 of the Complaint.

       320.   Deny the allegations set forth in paragraph 320 of the Complaint.

       321.   Deny the allegations set forth in paragraph 321 of the Complaint.

       322.   The allegations set forth in paragraph 322 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       323.   The allegations set forth in paragraph 323 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       324.   The allegations set forth in paragraph 324 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.



                                              23
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 24 of 51 PageID #: 104



        325.    The allegations set forth in paragraph 325 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR AN EIGHTH CAUSE OF ACTION
      (Pierce the Corporate Veil of GREAT KINGSLAND to attach liability to ZHAN)

        326.    In response to the allegations set forth in paragraph 326 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 325 of the Complaint as if

 each were fully set forth herein.

        327.    Deny the allegations set forth in paragraph 327 of the Complaint.

        328.    Deny the allegations set forth in paragraph 328 of the Complaint.

        329.    The allegations set forth in paragraph 329 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        330.    The allegations set forth in paragraph 330 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        331.    Deny the allegations set forth in paragraph 331 of the Complaint.

        332.    Deny the allegations set forth in paragraph 332 of the Complaint.

        333.    Deny the allegations set forth in paragraph 333 of the Complaint.

        334.    Deny the allegations set forth in paragraph 334 of the Complaint.

        335.    Deny the allegations set forth in paragraph 335 of the Complaint.

        336.    The allegations set forth in paragraph 336 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.


                                                24
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 25 of 51 PageID #: 105



        337.    The allegations set forth in paragraph 337 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        338.    The allegations set forth in paragraph 338 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        339.    The allegations set forth in paragraph 339 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR A NINTH CAUSE OF ACTION
   (Declaratory Judgment Zhan is the Owner/Equitable/Putative Owner of KINGSLAND)

        340.    In response to the allegations set forth in paragraph 340 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 339 of the Complaint as if

 each were fully set forth herein.

        341.    The allegations set forth in paragraph 341 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        342.    The allegations set forth in paragraph 342 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        343.    Deny the allegations set forth in paragraph 343 of the Complaint.

        344.    The allegations set forth in paragraph 344 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.


                                                25
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 26 of 51 PageID #: 106



        345.    The allegations set forth in paragraph 345 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        346.    The allegations set forth in paragraph 346 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR A TENTH CAUSE OF ACTION
  (Declaratory Judgment YANG is the Owner/Equitable/Putative Owner of KINGSLAND)

        347.    In response to the allegations set forth in paragraph 347 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 346 of the Complaint as if

 each were fully set forth herein.

        348.    The allegations set forth in paragraph 348 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        349.    Deny the allegations set forth in paragraph 349 of the Complaint.

        350.    The allegations set forth in paragraph 350 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        351.    The allegations set forth in paragraph 351 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        352.    The allegations set forth in paragraph 352 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR AN ELEVENTH CAUSE OF ACTION
                                                26
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 27 of 51 PageID #: 107



          (Pierce the Corporate Veil of GREAT MARK to attach liability to ZHAN)

        353.    In response to the allegations set forth in paragraph 353 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 352 of the Complaint as if

 each were fully set forth herein.

        354.    Deny the allegations set forth in paragraph 354 of the Complaint.

        355.    Deny the allegations set forth in paragraph 355 of the Complaint.

        356.    Deny the allegations set forth in paragraph 356 of the Complaint.

        357.    Deny the allegations set forth in paragraph 357 of the Complaint.

        358.    Deny the allegations set forth in paragraph 358 of the Complaint.

        359.    Deny the allegations set forth in paragraph 359 of the Complaint.

        360.    Deny the allegations set forth in paragraph 360 of the Complaint.

        361.    Deny the allegations set forth in paragraph 361 of the Complaint.

        362.    The allegations set forth in paragraph 362 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        363.    The allegations set forth in paragraph 363 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        364.    Deny the allegations set forth in paragraph 364 of the Complaint.

        365.    Deny the allegations set forth in paragraph 365 of the Complaint.

        366.    Deny the allegations set forth in paragraph 366 of the Complaint.

        367.    Deny the allegations set forth in paragraph 367 of the Complaint.




                                                27
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 28 of 51 PageID #: 108



        368.    The allegations set forth in paragraph 368 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        369.    The allegations set forth in paragraph 369 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        370.    The allegations set forth in paragraph 370 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        371.    The allegations set forth in paragraph 371 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                      AS AND FOR A TWELFTH CAUSE OF ACTION
          (Pierce the Corporate Veil of GREAT MARK to attach liability to YANG)

        372.    In response to the allegations set forth in paragraph 372 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 371 of the Complaint as if

 each were fully set forth herein.

        373.    Deny the allegations set forth in paragraph 373 of the Complaint.

        374.    Deny the allegations set forth in paragraph 374 of the Complaint.

        375.    The allegations set forth in paragraph 375 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        376.    The allegations set forth in paragraph 376 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.
                                                28
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 29 of 51 PageID #: 109



        377.    The allegations set forth in paragraph 377 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        378.    Deny the allegations set forth in paragraph 378 of the Complaint.

        379.    Deny the allegations set forth in paragraph 379 of the Complaint.

        380.    Deny the allegations set forth in paragraph 380 of the Complaint.

        381.    Deny the allegations set forth in paragraph 381 of the Complaint.

        382.    The allegations set forth in paragraph 382 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        383.    The allegations set forth in paragraph 383 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        384.    The allegations set forth in paragraph 384 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        385.    The allegations set forth in paragraph 385 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                   AS AND FOR A THIRTEENTH CAUSE OF ACTION
      (Declaratory Judgment Zhan is the Equitable/Putative Owner of GREAT MARK)

        386.    In response to the allegations set forth in paragraph 386 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 385 of the Complaint as if

 each were fully set forth herein.


                                                29
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 30 of 51 PageID #: 110



        387.    The allegations set forth in paragraph 387 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        388.    Deny the allegations set forth in paragraph 388 of the Complaint.

        389.    The allegations set forth in paragraph 389 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        390.    The allegations set forth in paragraph 390 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        391.    The allegations set forth in paragraph 391 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                   AS AND FOR A FOURTEENTH CAUSE OF ACTION
     (Declaratory Judgment YANG is the Equitable/Putative Owner of GREAT MARK)

        392.    In response to the allegations set forth in paragraph 392 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 391 of the Complaint as if

 each were fully set forth herein.

        393.    The allegations set forth in paragraph 393 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        394.    Deny the allegations set forth in paragraph 394 of the Complaint.

        395.    The allegations set forth in paragraph 395 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.
                                                30
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 31 of 51 PageID #: 111



        396.    The allegations set forth in paragraph 396 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        397.    The allegations set forth in paragraph 397 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                     AS AND FOR A FIFTEENTH CAUSE OF ACTION
           (Pierce the Corporate Veil of G.K EXOTIC to attach liability to YANG)

        398.    In response to the allegations set forth in paragraph 398 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 397 of the Complaint as if

 each were fully set forth herein.

        399.    Deny the allegations set forth in paragraph 399 of the Complaint.

        400.    Deny the allegations set forth in paragraph 400 of the Complaint.

        401.    Deny the allegations set forth in paragraph 401 of the Complaint.

        402.    Deny the allegations set forth in paragraph 402 of the Complaint.

        403.    Deny the allegations set forth in paragraph 403 of the Complaint.

        404.    Deny the allegations set forth in paragraph 404 of the Complaint.

        405.    Deny the allegations set forth in paragraph 405 of the Complaint.

        406.    Deny the allegations set forth in paragraph 406 of the Complaint.

        407.    The allegations set forth in paragraph 407 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        408.    The allegations set forth in paragraph 408 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.
                                                31
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 32 of 51 PageID #: 112



       409.   The allegations set forth in paragraph 409 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       410.   Deny the allegations set forth in paragraph 410 of the Complaint.

       411.   Deny the allegations set forth in paragraph 411 of the Complaint.

       412.   Deny the allegations set forth in paragraph 412 of the Complaint.

       413.   The allegations set forth in paragraph 413 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       414.   The allegations set forth in paragraph 414 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       415.   The allegations set forth in paragraph 415 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       416.   The allegations set forth in paragraph 416 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       417.   The allegations set forth in paragraph 417 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       418.   The allegations set forth in paragraph 418 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                                              32
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 33 of 51 PageID #: 113



                     AS AND FOR A SIXTEENTH CAUSE OF ACTION
           (Pierce the Corporate Veil of G.K EXOTIC to attach liability to ZHAN)

        419.    In response to the allegations set forth in paragraph 419 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 418 of the Complaint as if

 each were fully set forth herein.

        420.    Deny the allegations set forth in paragraph 420 of the Complaint.

        421.    Deny the allegations set forth in paragraph 421 of the Complaint.

        422.    The allegations set forth in paragraph 422 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        423.    The allegations set forth in paragraph 423 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        424.    Deny the allegations set forth in paragraph 424 of the Complaint.

        425.    Deny the allegations set forth in paragraph 425 of the Complaint.

        426.    Deny the allegations set forth in paragraph 426 of the Complaint.

        427.    Deny the allegations set forth in paragraph 427 of the Complaint.

        428.    The allegations set forth in paragraph 428 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        429.    The allegations set forth in paragraph 429 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.




                                                33
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 34 of 51 PageID #: 114



        430.    The allegations set forth in paragraph 430 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        431.    The allegations set forth in paragraph 431 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                  AS AND FOR A SEVENTEENTH CAUSE OF ACTION
        (Declaratory Judgment Zhan is the Equitable/Putative Owner of G.K Exotic)

        432.    In response to the allegations set forth in paragraph 432 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 431 of the Complaint as if

 each were fully set forth herein.

        433.    The allegations set forth in paragraph 433 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        434.    Deny the allegations set forth in paragraph 434 of the Complaint.

        435.    The allegations set forth in paragraph 435 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        436.    The allegations set forth in paragraph 436 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        437.    The allegations set forth in paragraph 437 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                    AS AND FOR AN EIGHTEENTH CAUSE OF ACTION
                                                34
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 35 of 51 PageID #: 115



      (Declaratory Judgment YANG is the Equitable/Putative Owner of G.K EXOTIC)

        438.    In response to the allegations set forth in paragraph 438 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 437 of the Complaint as if

 each were fully set forth herein.

        439.    The allegations set forth in paragraph 439 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        440.    Deny the allegations set forth in paragraph 440 of the Complaint.

        441.    The allegations set forth in paragraph 441 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        442.    The allegations set forth in paragraph 442 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        443.    The allegations set forth in paragraph 443 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                    AS AND FOR A NINETEENTH CAUSE OF ACTION
           (Pierce the Corporate Veil of EZ FANTASY to attach liability to YANG)

        444.    In response to the allegations set forth in paragraph 444 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 443 of the Complaint as if

 each were fully set forth herein.

        445.    Deny the allegations set forth in paragraph 445 of the Complaint.

        446.    Deny the allegations set forth in paragraph 446 of the Complaint.

        447.    Deny the allegations set forth in paragraph 447 of the Complaint.
                                                35
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 36 of 51 PageID #: 116



       448.   Deny the allegations set forth in paragraph 448 of the Complaint.

       449.   Deny the allegations set forth in paragraph 449 of the Complaint.

       450.   Deny the allegations set forth in paragraph 450 of the Complaint.

       451.   Deny the allegations set forth in paragraph 451 of the Complaint.

       452.   Deny the allegations set forth in paragraph 452 of the Complaint.

       453.   The allegations set forth in paragraph 453 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       454.   The allegations set forth in paragraph 454 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       455.   The allegations set forth in paragraph 455 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       456.   The allegations set forth in paragraph 456 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       457.   The allegations set forth in paragraph 457 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       458.   The allegations set forth in paragraph 458 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                    AS AND FOR A TWENTIETH CAUSE OF ACTION
          (Pierce the Corporate Veil of EZ FANTASY to attach liability to ZHAN)
                                              36
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 37 of 51 PageID #: 117



        459.    In response to the allegations set forth in paragraph 459 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 458 of the Complaint as if

 each were fully set forth herein.

        460.    Deny the allegations set forth in paragraph 460 of the Complaint.

        461.    Deny the allegations set forth in paragraph 461 of the Complaint.

        462.    The allegations set forth in paragraph 462 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        463.    The allegations set forth in paragraph 463 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        464.    The allegations set forth in paragraph 464 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        465.    The allegations set forth in paragraph 465 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        466.    The allegations set forth in paragraph 466 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        467.    The allegations set forth in paragraph 467 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                 AS AND FOR A TWENTY-FIRST CAUSE OF ACTION
      (Declaratory Judgment Zhan is the Equitable/Putative Owner of EZ FANTASY)
                                                37
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 38 of 51 PageID #: 118




        468.    In response to the allegations set forth in paragraph 468 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 467 of the Complaint as if

 each were fully set forth herein.

        469.    The allegations set forth in paragraph 469 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        470.    Deny the allegations set forth in paragraph 470 of the Complaint.

        471.    The allegations set forth in paragraph 471 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        472.    The allegations set forth in paragraph 472 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        473.    The allegations set forth in paragraph 473 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                AS AND FOR A TWENTY-SECOND CAUSE OF ACTION
      (Declaratory Judgment YANG is the Equitable/Putative Owner of EZ FANTASY)

        474.    In response to the allegations set forth in paragraph 474 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 473 of the Complaint as if

 each were fully set forth herein.

        475.    The allegations set forth in paragraph 475 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                                                38
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 39 of 51 PageID #: 119



        476.    Deny the allegations set forth in paragraph 476 of the Complaint.

        477.    The allegations set forth in paragraph 477 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        478.    The allegations set forth in paragraph 478 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        479.    The allegations set forth in paragraph 479 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                 AS AND FOR A TWENTY-THIRD CAUSE OF ACTION
   (Pierce the Corporate Veil of JOHNSON STORAGE INC. to attach liability to YANG)

        480.    In response to the allegations set forth in paragraph 480 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 479 of the Complaint as if

 each were fully set forth herein.

        481.    Deny the allegations set forth in paragraph 481 of the Complaint.

        482.    Deny the allegations set forth in paragraph 482 of the Complaint.

        483.    Deny the allegations set forth in paragraph 483 of the Complaint.

        484.    Deny the allegations set forth in paragraph 484 of the Complaint.

        485.    Deny the allegations set forth in paragraph 485 of the Complaint.

        486.    Deny the allegations set forth in paragraph 486 of the Complaint.

        487.    Deny the allegations set forth in paragraph 487 of the Complaint.

        488.    Deny the allegations set forth in paragraph 488 of the Complaint.




                                                39
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 40 of 51 PageID #: 120



        489.    The allegations set forth in paragraph 489 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        490.    The allegations set forth in paragraph 490 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        491.    The allegations set forth in paragraph 491 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        492.    The allegations set forth in paragraph 492 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        493.    The allegations set forth in paragraph 493 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        494.    The allegations set forth in paragraph 494 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                AS AND FOR A TWENTY-FOURTH CAUSE OF ACTION
   (Pierce the Corporate Veil of JOHNSON STORAGE INC. to attach liability to ZHAN)

        495.    In response to the allegations set forth in paragraph 495 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 494 of the Complaint as if

 each were fully set forth herein.

        496.    Deny the allegations set forth in paragraph 496 of the Complaint.

        497.    Deny the allegations set forth in paragraph 497 of the Complaint.
                                                40
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 41 of 51 PageID #: 121



        498.    Deny the allegations set forth in paragraph 498 of the Complaint.

        499.    The allegations set forth in paragraph 499 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        500.    The allegations set forth in paragraph 500 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        501.    The allegations set forth in paragraph 501 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        502.    The allegations set forth in paragraph 502 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        503.    The allegations set forth in paragraph 503 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                 AS AND FOR A TWENTY-FIFTH CAUSE OF ACTION
  (Declaratory Judgment Zhan is the Equitable/Putative Owner of JOHNSON STORAGE
                                         INC.)

        504.    In response to the allegations set forth in paragraph 504 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 503 of the Complaint as if

 each were fully set forth herein.

        505.    The allegations set forth in paragraph 505 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                                                41
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 42 of 51 PageID #: 122



        506.    Deny the allegations set forth in paragraph 506 of the Complaint.

        507.    The allegations set forth in paragraph 507 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        508.    The allegations set forth in paragraph 508 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        509.    The allegations set forth in paragraph 509 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                 AS AND FOR A TWENTY-SIXTH CAUSE OF ACTION
  (Declaratory Judgment YANG is the Equitable/Putative Owner of JOHNSON STORAGE
                                        INC.)

        510.    In response to the allegations set forth in paragraph 510 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 509 of the Complaint as if

 each were fully set forth herein.

        511.    The allegations set forth in paragraph 511 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        512.    Deny the allegations set forth in paragraph 512 of the Complaint.

        513.    The allegations set forth in paragraph 513 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.




                                                42
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 43 of 51 PageID #: 123



        514.    The allegations set forth in paragraph 514 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        515.    The allegations set forth in paragraph 515 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                AS AND FOR A TWENTY-SEVENTH CAUSE OF ACTION
    (Pierce the Corporate Veil of BEAUTY LOVER EXPRESS, INC. to attach liability to
                                        YANG)

        516.    In response to the allegations set forth in paragraph 516 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 515 of the Complaint as if

 each were fully set forth herein.

        517.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 517 of the Complaint.

        518.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 518 of the Complaint.

        519.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 519 of the Complaint.

        520.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 520 of the Complaint.

        521.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 521 of the Complaint.

        522.    Deny knowledge or information sufficient to form a belief as to the truth of the

 allegations set forth in paragraph 522 of the Complaint.

        523.    Deny the allegations set forth in paragraph 523 of the Complaint.

                                                43
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 44 of 51 PageID #: 124



        524.    Deny the allegations set forth in paragraph 524 of the Complaint.

        525.    The allegations set forth in paragraph 525 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        526.    The allegations set forth in paragraph 526 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        527.    The allegations set forth in paragraph 527 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        528.    The allegations set forth in paragraph 528 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        529.    The allegations set forth in paragraph 529 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        530.    The allegations set forth in paragraph 530 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                 AS AND FOR A TWENTY-EIGHTH CAUSE OF ACTION
    (Pierce the Corporate Veil of BEAUTY LOVER EXPRESS, INC. to attach liability to
                                        ZHAN)


        531.    In response to the allegations set forth in paragraph 531 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 530 of the Complaint as if

 each were fully set forth herein.
                                                44
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 45 of 51 PageID #: 125



       532.   Deny the allegations set forth in paragraph 532 of the Complaint.

       533.   The allegations set forth in paragraph 533 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       534.   The allegations set forth in paragraph 534 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       535.   The allegations set forth in paragraph 535 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       536.   The allegations set forth in paragraph 536 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       537.   The allegations set forth in paragraph 537 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       538.   The allegations set forth in paragraph 538 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

       539.   The allegations set forth in paragraph 539 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                AS AND FOR A TWENTY-NINTH CAUSE OF ACTION
    (Declaratory Judgment Zhan is the Equitable/Putative Owner of BEAUTY LOVER
                                   EXPRESS, INC.)

                                              45
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 46 of 51 PageID #: 126



        540.    In response to the allegations set forth in paragraph 540 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 539 of the Complaint as if

 each were fully set forth herein.

        541.    The allegations set forth in paragraph 541 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        542.    Deny the allegations set forth in paragraph 542 of the Complaint.

        543.    The allegations set forth in paragraph 543 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        544.    The allegations set forth in paragraph 544 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        545.    The allegations set forth in paragraph 545 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                   AS AND FOR A THIRTIETH CAUSE OF ACTION
    (Declaratory Judgment YANG is the Equitable/Putative Owner of BEAUTY LOVER
                                   EXPRESS, INC.)


        546.     In response to the allegations set forth in paragraph 546 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 545 of the Complaint as if

 each were fully set forth herein.

        547.    The allegations set forth in paragraph 547 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.
                                                46
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 47 of 51 PageID #: 127



        548.    Deny the allegations set forth in paragraph 548 of the Complaint.

        549.    The allegations set forth in paragraph 549 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        550.    The allegations set forth in paragraph 550 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        551.    The allegations set forth in paragraph 551 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

                    AS AND FOR A THIRTY-FIRST CAUSE OF ACTION
                        (Order of Attachment Office Condo YANG)

        552.    In response to the allegations set forth in paragraph 552 of the Complaint,

 Defendants repeat and reallege their responses to paragraphs 1 through 551 of the Complaint as if

 each were fully set forth herein.

        553.    The allegations set forth in paragraph 553 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        554.    The allegations set forth in paragraph 554 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        555.    The allegations set forth in paragraph 555 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.


                                                47
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 48 of 51 PageID #: 128



        556.   The allegations set forth in paragraph 556 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        557.   The allegations set forth in paragraph 557 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        558.   The allegations set forth in paragraph 558 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        559.   The allegations set forth in paragraph 559 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        560.   The allegations set forth in paragraph 560 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        561.   The allegations set forth in paragraph 561 of the Complaint constitute legal

 conclusions which require neither an admission nor a denial, but if a response is required

 Represented Defendants deny them.

        Deny that Plaintiff is entitled to any relief described in the “WHEREFORE” clause of the

 Complaint, including sub-paragraphs I through XXXII thereof.

        Deny each and every allegation in the Complaint not expressly limited to herein.

                                 AFFIRMATIVE DEFENSES

                                       FIRST DEFENSE



                                               48
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 49 of 51 PageID #: 129



         1.      The Plaintiff’s Complaint, in whole or in part, fails to state a valid cause of action,

 or claim upon which relief may properly be granted against Represented Defendants.

                                         SECOND DEFENSE

         2.      The Plaintiff’s claims are barred because it has breached its duty of good faith and

 fair dealing.

                                           THIRD DEFENSE

         3.      The Plaintiff’s claims must fail due to insufficient service of process.

                                         FOURTH DEFENSE

         4.      The Plaintiff’s claims must fail because this court lacks jurisdiction over some or

 all of the Represented Defendants, or the subject matter of this action.

                                           FIFTH DEFENSE

         5.      All of Plaintiff’s claims are barred by the doctrine of unclean hands as Plaintiff has

 committed a wrongdoing, and this lawsuit is attempting to benefit from his wrongdoing.

                                           SIXTH DEFENSE

         6.      Plaintiff’s causes of action are barred, in whole or in part, because Represented

 Defendants did not damage Plaintiff in the sum or manner alleged, or in any sum or manner at all.

                                           FIFTH DEFENSE

         7.      Plaintiff’s claims are barred, in whole or in part, insofar as Represented Defendants’

 alleged actions or omissions were not the proximate cause of any alleged injury, loss, and/or

 damages incurred by the Plaintiff.

                                        SEVENTH DEFENSE

         8.      Plaintiff’s claims are barred, in whole or in part, for its failure to mitigate its alleged

 damages.

                                         EIGHTH DEFENSE

                                                    49
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 50 of 51 PageID #: 130



          9.     Plaintiff’s claims are barred, in whole or in part, due to fraud.

                                         NINTH DEFENSE

          10.    Plaintiff’s causes of action are barred, in whole or in part, because Represented

 Defendants have, at all relevant times, acted in good faith.

                                         TENTH DEFENSE

          11.    Plaintiff’s causes of action are barred, in whole or in part, because the payment of

 the requested damages would result in unjust enrichment to Plaintiff.

                                      ELEVENTH DEFENSE

          12.    Plaintiff’s claims are barred and/or void as against public policy.

                                       TWELFTH DEFENSE

          13.    Plaintiff’s claims are barred, in whole or in part, by estoppel, laches, and/or waiver.

                                     THIRTEENTH DEFENSE

          14.    In addition to the foregoing defenses, Represented Defendants reserve the right to

 amend their Answer to the Complaint to raise any and all additional affirmative and other defenses

 that may become evident during discovery and during any other proceeding in this action or to

 pursue any available counterclaims against Plaintiff.

                                   DEMAND FOR JURY TRIAL

          Represented Defendants hereby respectfully make a demand for trial by a jury of its

 peers.




 [signature page follows]



                                                   50
Case 1:19-cv-02026-FB-CLP Document 16 Filed 05/06/19 Page 51 of 51 PageID #: 131



       New York, New York
       Dated: May 6, 2019

                                            ______________________
                                            John J. Thompson, Esq.
                                            Of Counsel, Jones Law Firm, P.C.


                                            ______________________
                                            T. Bryce Jones, Esq.
                                            Managing Partner, Jones Law Firm, P.C.

                                            450 Seventh Avenue, Suite 1408
                                            New York, NY 10123
                                            bryce@joneslawnyc.com
                                            Attorneys for Defendants Jessica
                                            Yang, Yi Q. Zhan, Star Mark
                                            Management, Inc., Great Mark
                                            Corporation, Great Kingsland Inc.,
                                            EZ Fantasy, Inc., and Johnson
                                            Storage Inc.




                                       51
